Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 29, 2016

                                       No. 04-14-00886-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                      HAYS STREET BRIDGE RESTORATION GROUP,
                                      Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-19589
                           Honorable David A. Canales, Judge Presiding


                                          ORDER
Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

           Appellee’s motion for leave to amend and supplement brief is hereby GRANTED.


           It is so ORDERED on September 29, 2016.


                                                             PER CURIAM



           ATTESTED TO: ______________________________
                        Keith E. Hottle
                        Clerk of Court